DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DE COTTE ET AL., U.S Patent Application Publication No. 20180282633, in view of obviousness.

Claim 1 recites a compressor controller, wherein the controller comprises a control module and a machine learning module that receives a set of supervised compressor data, trains a compressor input/output model using the data, receives compressor performance data AND compressor environment data; and processes the performance and compressor data to produce predicted compressor performance data AND control setting for the compressor.

(Abstract).

VAN DE COTTE ET AL. further discloses the compressor utilizing sensor data by a data collection platform that analyzes the data to predict a part failure and then based on the prediction, a command is sent to cause an adjustment of a control valve to reduce pressure of the compressor (e.g. See [0009]).

VAN DE COTTE ET AL. further discloses a centrifugal compressor utilizing sensor data by a data collection platform that analyzes the data to determine a weight of gas flow to evaluate the performance of the compressor and to determine a recommended action to improve the performance of the compressor and then sends an alert and the recommended action to the compressor for implementation (e.g. See [0027]).

VAN DE COTTE ET AL. further discloses that performance of compressors may be affected by changes in gas conditions (temperature, composition and/or molecular weight), wherein compressors can be put through a variety of extreme conditions, including high temperatures and pressures and corrosive and aggressive components (e.g. See [0084]).

VAN DE COTTE ET AL. further discloses that surge is a common issue that faces all centrifugal compressors, that is typically caused by increased discharge pressure, improper valve cycling, change is gas composition (decreased weight), ramping the feed rate too quickly, improper limit stop set point on the valves, and other operational errors of malfunctions, among other factors, and that surge can decrease the effectiveness and efficiency of the compressor and can cause damage to the compressor via unwanted vibrations or bearing and/or seal damage, and even thermal (e.g. See [0085] and [0087]).

 VAN DE COTTE ET AL. further discloses process measurements from various sensors and monitoring devices are used to monitor conditions in, around and on process equipment, wherein the sensors may include pressure sensors, flow sensors, temperature sensors, position sensors, vibration sensors (element 1026), level sensors and other sensors (e.g. See [0099]).

VAN DE COTTE ET AL. further discloses that the monitored data can be correlated and used to predict behavior of problems in other equipment of the same plant or in other plants (e.g. See [0104]).

VAN DE COTTE ET AL. further discloses that the data analysis module (element 1076) may perform statistical analysis, predictive analysis and/or machine learning on the data values in the database obtained from sensor data and that the data analysis module may analyze the data to detect new problems and/or to monitor existing problems in the plant equipment by comparing data with previous data (historical data) and for generating predictions and models (e.g. See [0113]).

VAN DE COTTE ET AL. further discloses that vibration and temperature data may be analyzed together or independently of P and V data, wherein the data can be used to make predictions regarding future operations so that corrective actions can be taken if deviations are determined (e.g. See [0147]).

VAN DE COTTE ET AL. further discloses that based on the analysis and comparison of data, the computer system may take various actions, including corrective actions, notifications, predictions, etc. (e.g. See [0174]).

In the opinion of the examiner, all of the areas above, as outlined by the examiner, serve to adequately anticipate the claimed features of pending claim 1, machine learning.

As per claim 2, VAN DE COTTE ET AL. further discloses that performance data may be comprised of compressor status or discharge pressure (e.g. See [0085] describing the increase in discharge pressure as a culprit for surge; also See [0180] for discussion of power sensors, per se; further there are numerous other examples of broadly ascertaining the compressor state, or status from any one of the numerous other types of sensors that sense the operational parameters of the compressor; also See [0220]).

As per claim 5, VAN DE COTTE ET AL. further discloses predicting a failure of the compressor (e.g. See [0009]) or wear to the bearings (e.g. See [0085]) or required maintenance (e.g. See [0185] describing a leak that can be predicted and addressed before suffering a failure) as well the utilization of predictions to change process conditions to preserve equipment until the next scheduled maintenance period (e.g. See [0104]).

As per claim 6, and as best understood, VAN DE COTTE ET AL. further discloses utilizing the data analysis to ascertain whether part replacement is needed and the computer system can then recommend part replacement, scheduling replacement and/or ordering replacement parts based on determined cast based data (e.g. See [0222]); also there is discussion of scheduling recommended work for repair or reinforcement (e.g. See [0179] and [0142]).

(e.g. See [0100]; visual alert).

As per claims 8 and 15, the rational as set forth in the rejection of claim 1, from above, is applied herein.

As per claims 9 and 16, the rational as set forth in the rejection of claim 2, from above, is applied herein.

As per claims 12 and 19, the rational as set forth in the rejection of claim 5, from above, is applied herein.

As per claims 13 and 20, the rational as set forth in the rejection of claim 6, from above, is applied herein.

As per claims 14 and 21, the rational as set forth in the rejection of claim 7, from above, is applied herein.

As per claims 22 and 23, clearly computer based instructions are utilized to perform the computer based system as disclosed by VAN DE COTTE ET AL. (e.g. See [0005] and [0097] and [0108]).

As per claims 24-26, VAN COTTE ET AL. clearly contemplates the utilization of vibration data, per se (e.g. See [0166]).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DE COTTE ET AL., in view of obviousness, as applied to claims 1, 8 and 15, from above, and further in view of Yang et al., U.S. Patent Application Publication No. 2020/0393181.

As per claims 4, 11 and 18, although VAN DE COTTE ET AL. describes many functions of the compressor and being concerned with optimizing the operation of many different compressor based functions, VAN DE COTTE ET AL. does not explicitly describe minimizing energy consumption and minimizing compressor start and stops.

In analogous art, Yang et al. discloses a compressor being controlled by a CPU whereby the CPU determines the optimal operation of the compressors using an MILP solver so as to address start/stop of the compressors as well as the electrical power consumption of the compressors (e.g. See [0040] and [0073]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Yang et al. into VAN DE COTTE ET AL. for the purpose of providing a manner by which the operations of the compressor(s) are optimized so that they operate as efficiently as possible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 29, 2021
/RDH/